Exhibit 99.1 Condensed Consolidated Financial Statements Student Transportation Inc. For the three and six months ended December 31, 2013 Student Transportation Inc. Unaudited Condensed Consolidated Financial Statements December 31, 2013 Contents Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Student Transportation Inc. Unaudited Condensed Consolidated Balance Sheets (000’s of U.S. dollars) As at As at December 31, 2013 June 30, 2013 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $187 and $172 at December 31 and June 30, 2013, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt - Total current liabilities Long-term debt Asset retirement obligation Deferred income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 1 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Operations (000’s of U.S. dollars, unless specified, except per share amounts) Three months ended Three months ended Six months ended Six months ended December 31, 2013 December 31, 2012 December 31, 2013 December 31, 2012 Revenues $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses 7 - 73 - Depreciation and depletion expense Amortization expense Total operating expenses Income (loss) from operations ) ) Interest expense Foreign currency (gain) loss (2
